Citation Nr: 0637441	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-43 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral ankle 
disabilities.

2.  Entitlement to service connection for plantar fasciitis 
of the right and left feet.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to an increased initial rating for a right 
knee disability, currently rated as 10 percent disabling.

5.  Entitlement to an increased initial rating for a left 
knee disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to October 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded 10 percent disability ratings 
for right and left knee disabilities, effective November 1, 
2003, and denied the veteran's claims for service connection 
for bilateral ankle disabilities, bilateral plantar 
fasciitis, and GERD.  

The issues of entitlement to service connection for GERD, and 
entitlement to increased initial ratings for the right and 
left knees are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of either a 
right or left ankle disability.

2.  The veteran does not have a current diagnosis of plantar 
fasciitis of either the right or left foot.





CONCLUSIONS OF LAW

1.  Bilateral ankle disabilities or residuals thereof were 
not incurred in or aggravated by the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Claimed plantar fasciitis of the right and left feet was 
not incurred in or aggravated by the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including arthritis, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this case, the Board finds 
no evidence of current disability of the feet or ankles, such 
that the claims must be denied.  Specifically, on VA 
examination in April 2003, the veteran complained of 
bilateral ankle instability but on physical examination no 
laxity of the ankles was found, and the veteran had normal 
range of motion of the ankles (0 to 20 degrees dorsiflexion, 
and 0 to 45 degrees plantar flexion), bilaterally.  Physical 
examination of the feet in April 2003 revealed full range of 
motion without pain, good strength, no edema, no calluses, no 
hallux valgus, and normal arches.  X-ray examination of the 
bilateral feet and ankles in April 2003 was normal; there was 
no evidence of arthritis or plantar fasciitis.  Absent 
evidence of current disability, service connection for 
bilateral ankle disabilities and plantar fasciitis of the 
right and left feet is not warranted.

The Board has considered the veteran's claims that he has 
bilateral ankle disabilities and plantar fasciitis of the 
right and left feet related to his service.  However, as a 
layman, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claims 
for service connection, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2003; and a 
rating decision in December 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for bilateral ankle disabilities is 
denied.

Service connection for plantar fasciitis of the right and 
left feet is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for GERD and for 
increased initial ratings for the right and left knee 
disabilities.

The veteran's service medical records reflect that he was 
treated for symptoms of heartburn beginning in November 1999.  
Records dated in January 2002 show an impression of likely 
GERD.  Subsequent records show continued treatment for 
heartburn and other gastrointestinal symptoms.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  On VA 
examination in April 2003, the veteran complained of a 
frequent burning sensation in his stomach which often 
radiated to his back.  It was worse with certain foods, such 
as caffeine and spicy foods.  He reported that he rarely had 
regurgitation.  The examiner noted that the veteran had not 
yet undergone an upper-GI examination.  The veteran is 
separately service-connected for pancreatitis and for removal 
of the gall bladder.  Because it is unclear whether the 
veteran's current complaints are related to his service-
connected gastrointestinal disorders or to his in-service 
complaints of heartburn and assessment of GERD, the Board 
finds that a remand for an examination and etiological 
opinion is necessary.

The Board also finds that a remand for an additional 
examination of the right and left knees is in order.  On VA 
examination in October 2004, the veteran complained of 
bilateral knee pain, weakness, stiffness, swelling, 
instability, giving way, fatigueability, and lack of 
endurance.  From the report of examination, however, it is 
unclear whether the veteran currently has instability of one 
or both knees.  Additionally, the examiner did not 
specifically comment as to whether there was additional 
limitation of the knees following repetitive movement.  
Accordingly, the Board finds that an additional examination 
is necessary in order to accurately determine the current 
level of severity of the veteran's bilateral knee 
disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
gastroenterological examination, to 
include an upper GI examination, for 
the purpose of ascertaining the 
etiology of any gastroenterological 
disorders.  Any further indicated 
studies must also be conducted.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner must indicate in the 
examination report that the claims file 
was reviewed in conjunction with the 
examination.  

The examiner should specifically 
determine whether the veteran's 
symptoms correlate with a diagnosis of 
GERD, and whether it is as likely as 
not (50 percent probability or greater) 
that those symptoms are related to his 
in-service complaints and assessment of 
likely GERD.  The examiner should also 
comment as to whether the veteran's 
complaints are related to his service-
connected gastrointestinal disorders 
(pancreatitis and removal of the gall 
bladder).  The rationale for all 
opinions expressed must be provided.

2.  Schedule the veteran for an 
orthopedic examination to determine the 
current level of severity of his 
service-connected right and left knee 
disabilities.  The claims folder should 
be made available to the examiner for 
review.  The examiner's report should 
set forth all current complaints, 
findings, and diagnoses.  The report 
should include range-of-motion findings 
and instability findings.  The report 
should also discuss the presence of 
manifestations of pain as well as 
functional impairment.  

3.  Then, readjudicate the veteran's 
claims for service connection for GERD 
and for increased initial ratings for 
his right and left knee disabilities.  
If the decisions remain adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
opportunity for response.  Thereafter, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


